APPEAL OF ESTATE OF ABBY ANN PHILIPP, MORITZ B. PHILIPP, EXECUTOR.Philipp v. CommissionerDocket No. 5029.United States Board of Tax Appeals3 B.T.A. 697; 1926 BTA LEXIS 2577; February 13, 1926, Decided Submitted November 25, 1925.  *2577 James D. Ouchterloney, Esq., for the taxpayer.  J. Sterling Halstead, Esq., for the Commissioner.  *697  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This is an appeal from the determination of a deficiency in estate tax for the year 1922 in the amount of $6,645.75, of which $3,000 is in controversy.  The disputed portion of the deficiency arises from the action of the Commissioner in increasing the value of certain property included in the estate of the decedent.  FINDINGS OF FACT.  Abby Ann Philipp died a resident of New York County, N.Y., on February 28, 1922, leaving a will and codicil naming as executor Moritz B. Philipp, to whom letters testamentary were issued on March 29, 1922.  Thereafter, on or about May 5, 1922, the executor filed an estate-tax return wherein he reported, among other items, the premises known as 11 East Fifty-seventh Street, New York City, as a part of the estate of the decedent, at a value of $167,000.  The premises consisted of a lot, with a frontage of 22 feet on Fifty-seventh Street and a depth of 100 feet 5 inches, upon which was located a four-story and basement stone-front dwelling.  The Commissioner, in auditing the*2578  return filed, placed a value of $220,000 on the property.  The value of the property was $205,000 on February 28, 1922.  DECISION.  The deficiency should be computed in accordance with the foregoing findings of fact.  Final determination will be settled on 10 days' notice, under Rule 50.